DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/31/2019 and 05/06/2020 was filed after the mailing date of the instant application on 02/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mujica-Fernaud et al. (US 2014/0027755 A1).
With respect to claim 1, Mujica-Fernaud discloses compound 27 (page 19) which is pictured below.

    PNG
    media_image1.png
    396
    402
    media_image1.png
    Greyscale

This compound meets the limitations of the instant claim when all Z values are carbon atoms, Y is NAr, Ar is an unsubstituted aryl, and R is an aryl group (triphenylamine).
With respect to claim 2, Mujica-Fernaud teaches the compound of claim 1, and RA and RB are hydrogen atoms.
With respect to claim 5, Mujica-Fernaud teaches the compound of claim 1, and Z1 to Z8 are each a carbon atom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1).
With respect to claim 1, Mujica-Fernaud discloses a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image2.png
    99
    301
    media_image2.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image3.png
    470
    338
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, and R is an aryl group.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Mujica-Fernaud teaches the compound of claim 1, and RA is a hydrogen atom, and RB is heteroaryl.
With respect to claim 3, Mujica-Fernaud teaches the compound of claim 1, and Y is Nar, and Ar and R are a phenyl group.
With respect to claim 4, Mujica-Fernaud teaches the compound of claim 3, as discussed above. Mujica-Fernaud also teaches that Q (which is analogous to instant C-R), is CR1 (paragraph 0017), and R1 may comprise a R2 substituent (paragraph 0020). Mujica-Fernaud also teaches Y (which is analogous to instant Y) is NR0, where R0 is substituted by R2 (paragraph 0019), and that two of R2 can link to form a ring or a ring system (paragraph 0021).
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 5, Mujica-Fernaud teaches the compound of claim 1, and Z1 to Z8 are each carbon.
With respect to claim 6, Mujica-Fernaud teaches the compound of claim 1 as discussed above. Mujica-Fernaud also teaches that Y, which is analogous to instant Y, may be an oxygen atom (paragraph 0016). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image4.png
    411
    330
    media_image4.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 7, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches the radical R1, which is analogous to instant RB, can be a C6 (phenyl) group (paragraph 0020, lines 1 and 16-17). This would form the compound pictured below, which reads on the instant claim.

    PNG
    media_image5.png
    403
    279
    media_image5.png
    Greyscale

Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 8, Mujica-Fernaud teaches the compound of claim 1, and R is a phenyl group.
With respect to claim 10, Mujica-Fernaud teaches the compound of claim 1, and this compound is identical to instant embodiment 36.
With respect to claim 11, Mujica-Fernaud discloses an organic electronic device (electronic device with an organic layer), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image2.png
    99
    301
    media_image2.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image3.png
    470
    338
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, and R is an aryl group.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a matrix material for phosphorescent dopants and for use as electron transport materials which results in good power efficiencies, low operating voltages, and good lifetimes, commensurate in scope with the claimed invention. 
With respect to claim 12, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a host (matrix material) as an electron-transport or hole-blocking material (paragraph 0131).
With respect to claim 13, Mujica-Fernaud teaches the OLED of claim 11, and the organic layer further comprises the phosphorescent dopant below (page 32).

    PNG
    media_image6.png
    142
    143
    media_image6.png
    Greyscale

With respect to claims 14 and 15, Mujica-Fernaud teaches the OLED of claim 11, and the organic compound is suitable for use as a matrix material as an electron-transport or hole-blocking material (paragraph 0131).
It would be obvious to a person having ordinary skill in the art prior to the filing date of the claimed invention to incorporate an electron-transporting material in an electron-transporting layer or a hole-blocking material in a hole-blocking layer, to arrive at the claimed invention.
With respect to claim 16, Mujica-Fernaud discloses a consumer product (a light source in a cosmetic application, paragraph 0173), which comprises an anode, a cathode, and an organic layer (paragraph 0015), and a compound according to formula (I-1) (page 7) which is pictured below.

    PNG
    media_image2.png
    99
    301
    media_image2.png
    Greyscale

In this formula, all Z values are carbon atoms (paragraph 0043, lines 1-2), Y is NR0 (paragraph 0045, lines 1-2), R0 is a C6 (phenyl) group (paragraph 0060, lines 1-2), and the compound is substituted by radical R1 at any unsubstituted position (paragraph 0087, lines 4-5), and the radicals are a C6 aromatic (phenyl) group and a C3 heteroaromatic (triazine) group (paragraph 0064, lines 10-11) that is further substituted by radical R2, and R2 is an aromatic system having 6 aromatic ring atoms (phenyl)(paragraph 0068, lines 10-11).
These selections form the embodiment below.

    PNG
    media_image3.png
    470
    338
    media_image3.png
    Greyscale

This compound meets the requirements of the instant claim when Y is Nar, Ar is an aryl group, Z1 to Z8 are carbon atoms, RB is a heteroaryl substituent, and R is an aryl group.
Mujica-Fernaud includes each element claimed, with the only difference between the claimed invention and Mujica-Fernaud being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from each of the finite lists of possible combinations to arrive at the  See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 17, Mujica-Fernaud teaches the consumer product of claim 16, and the cosmetic light source is for light therapy (paragraph 0173).
With respect to claim 18, Mujica-Fernaud teaches the compound of claim 1, and the compound is present in a formulation (paragraph 0128).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2014/0027755 A1) as applied to claims 1-8, and 10-18 above, and further in view of Zeng et al. (US 2013/0026909 A1).
With respect to claim 9, Mujica-Fernaud teaches the compound of claim 1, as discussed above. Mujica-Fernaud also teaches that R1, which is analogous to instant R, may be selected as a substituted silicon atom (Si(R2)3, paragraph 0064, lines 1-2), where the substituent, R2, may be a heteroaromatic ring (paragraph 0068, lines 1-11).
However, Mujica-Fernaud does not teach or fairly suggest that the heteroaromatic substituent on the silicon atom should preferentially be selected as any of the groups of the instant claim.
Zeng teaches novel aryl silicon host materials for use in the emissive layer of an OLED (abstract). Zeng teaches that when two aromatic moieties are connected through an arylsilane 
Zeng goes on to give several embodiments of the inventive concept which include a triphenylsilyl group in which a ring group that connects to the silicon is a dibenzothiophene (See compounds 1-2, 5-6, 8, and 10-11 on pages 9-12).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a dibenzothiophene functionalized triarylsilyl group as the silyl substituent on the compound of Mujica-Fernaud, as Zeng teaches this would break the conjugation between the two aromatic moieties, resulting in high triplet energy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/124,312 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The limitations of instant claim 1 fall within the limitations of claim 1 of ‘312.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S./
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786